United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1682
                                   ___________

Mohammad J. Hashemi;                 *
Nahid Hashemi,                       *
                                     *
          Appellants,                * Appeal from the United States
                                     * Tax Court.
    v.                               *
                                     * [UNPUBLISHED]
Commissioner of Internal Revenue,    *
                                     *
          Appellee.                  *
                                ___________

                          Submitted: February 6, 2004
                              Filed: March 18, 2004
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Mohammad and Nahid Hashemi appeal the tax court’s1 order granting the
motion of the Commissioner of Internal Revenue (Commissioner) for the entry of a
decision. The Hashemis admit they have no quarrel with the tax years underlying the
Commissioner’s motion, and we agree with the tax court that it lacked jurisdiction
over the Hashemis’ challenges involving other tax years. See 26 U.S.C. § 6214(a),
(b) (tax court lacks jurisdiction to determine overpayment or underpayment for years
for which notice of deficiency has not been sent to taxpayer); Spector v. Comm’r, 790

      1
          The Honorable Michael B. Thornton, United States Tax Court Judge.
F.2d 51, 52 (8th Cir.) (per curiam) (tax court is court of limited jurisdiction), cert.
denied, 479 U.S. 884 (1986). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                          -2-